Appeal from an order of the Albany Special Term denying the application of the board of higher educa*778tion of the city of New York for an order annulling a decision made by the Commissioner of Education of the State of New York determining that under section 890 of the Education Law he may exercise appellate jurisdiction over the acts of the board of higher education in discharging a teacher, Isabel M. S. Whittier, from further service at Brooklyn College. The teacher held her position under tenure. (Education Law, § 1143-e, added by Laws of 1940, chap. 635.) The grounds given for her removal are that she has “ failed to teach history at college level satisfactorily by reason of her inability to inspire students with intelligent interest in their subject and consequent insistence on the performance of onerous mechanical tasks; * * * by reason of her incapacity to see history as a moving pattern and consequent reliance on intensive drill in pedestrian memorization of isolated fact, not intelligibly interrelated; * * *” and “ by reason of her ineptitude in efforts to utilize students’ individual' backgrounds in relation to the general plan of the course and consequent harassing of students ■ without laying the necessary foundation for subsequent courses in history.” The board of higher education of the city of New York“ shall be a separate and distinct body corporate, * * * and the institutions and educational units which they shall conduct shall be part of the common school system.” (Education Law, § 1143.) The board acts under the general control of the said Board of Regents and the Commissioner of Education. (Education Law, § 1143.) Order determining that the Commissioner has power to review the determination of the board of higher education with reference to the matter at issue unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.